Case 2:20-cv-02874-AB-SK Document 18-1 Filed 04/03/20 Page 1 of 2 Page ID #:234




     EXHIBIT 1 – LAPD Email
4/2/2020                                     Gmail - Gun
           Case 2:20-cv-02874-AB-SK Document 18-1        Store
                                                     Filed     Information Page 2 of 2 Page ID #:235
                                                             04/03/20


                                                                            Alan Kushner <abk5150@gmail.com>


  Gun Store Information
  1 message

  Benjamin Meda <27715@lapd.online>                                                          Thu, Apr 2, 2020 at 3:25 PM
  To: "alan@thetargetrange.com" <alan@thetargetrange.com>
  Cc: Eric Bixler <33309@lapd.online>


    Hello Mr. Alan Kushner,

    The Los Angeles Police Department has received direction that the
    Mayor’s Safer At Home Order directing all nonessential businesses
    to close means that all firearm transactions, including the
    completion of pending DROS releases, must cease immediately. If
    you have any questions or concerns please contact me at (213) 486-
    5360, Detective Ben Meda, LAPD Gun Unit.
    Respectfully,

    Det. Ben Meda




https://mail.google.com/mail/u/0?ik=b416587635&view=pt&search=all&permthid=thread-f%3A1662901366496203160&simpl=msg-f%3A16629013664…   1/1
